NOVA LIFESTYLE, INC. July 29, 2015 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-0405 Attention: Pamela A. Long, Assistant Director Re: Nova Lifestyle, Inc. Registration Statement on Form S-3 File No. 333-205768 Dear Ms. Long: Pursuant to Rules 460 and461 of the General Rules and Regulations under the Securities Act of 1933, Nova Lifestyle, Inc. (the “Company”) hereby requests the Securities and Exchange Commission (the “Commission”) to accelerate the effective date of the above- referenced Registration Statement and declare such Resale Registration Statement effective as of 4:00 p.m. EDT, on July 31, 2015, or as soon thereafter as practicable. The Company also requests that the Commission specifically confirm such effective date and time to the Company and the undersigned. In connection with the acceleration request, the Company hereby acknowledges that: (i) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any further comments or require any further information or if any questions should arise in connection with this submission, please call Mr. Thomas Wardell at (404) 527-4990 or Mr. Douglas Eingurt at (404) 527-4056 at Dentons US, LLP. Very truly yours, /s/ Tawny Lam Tawny Lam President, Nova Lifestyle, Inc.
